DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 4/19/2022 to claims 1-2 and 26-27 have been entered. Claims 1-2, 15, 21, 23 and 25-27 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of treatment comprising administering an apyrase agent, and the species of “pulmonary hypertension” in the stands.	 				
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15, 21, 23 and 25-27 remain rejected under 35 U.S.C. 103 as being unpatentable over Eckle et al (2009, Physiology, 24: 298–306) in view of Jeong et al (U.S. PGPUB 20050215505) and Zanjani (2012, Iran J Pediatr, 22(2): 145-157).
Regarding claim 1, Eckle teaches that based on several prior studies, treatment with soluble compounds such as apyrase (CD39) is a suggested therapeutic strategy for improving the capillary alveolar barrier function, attenuating inflammatory cell trafficking into the lungs, or dampening fibrotic changes (see col. 2 on page 301 and col. 1 on page 302). Regarding claim 1, Eckle teaches that the studies were carried out to model human patients col. 2 on page 298 and col. 1 on page 303).
Eckle does not specifically teach administering an effective amount of apyrase comprising the sequence in SEQ ID 4 in a method to attenuate fibrosis in humans (claim 1).Eckle does not teach administering the apyrase treatment to a subject with pulmonary arterial hypertension (claim 2), associated with ventricular heart failure (claim 15). Eckle does not teach the administration schedule (claim 21) or the production of the apyrase (claim 25). Eckle does not teach co-administration of other antiplatelets or anticoagulants with the apyrase agents (claim 26). 
Jeong teaches the use of apyrase agents to treat and prevent thrombotic disorders and platelet aggregation (see paragraph [0074]). Regarding claim 21, Jeong teaches the apyrase agents may be administered daily, for a week or more (see paragraph [0118]). Regarding claim 23, Jeong teaches the apyrase agents are soluble (see paragraph [0074]). Regarding claim 1, Jeong teaches the apyrase agents are homologous to claimed SEQ ID: 4 (see Table 3 and SEQ ID: 76). Regarding claim 25, Jeong teaches the apyrase agents were produced in CHO cells (see paragraph [0108]). Regarding claim 26, Jeong teaches co-administration of other antiplatelets or anticoagulants with the apyrase agents (see paragraph [0118]). Regarding claim 1, Jeong teaches the treatment may be for human subjects (see paragraphs [0017]-[0026], [0045] and [0086]).
Zanjani teaches that while platelets are associated with pulmonary hypertension (PH), that there is sufficient evidences that platelets play a causative role in some cases PH in humans (see col. 1 on page 146). Regarding claims 1 and 2, Zanjani teaches thrombotic pulmonary vascular lesions, vasoconstriction and remodeling are the basic mechanisms of pulmonary vascular pathology in PH, and that platelets are related to all of these mechanisms through different pathways in humans (see col. 1 on page 146).  Regarding claims 1 and 2, Zanjani teaches platelet functional abnormalities, endothelial disintegrity or dysfunction, and impaired fibrinolysis/ antithrombosis were found in idiopathic PH in humans (see col. 1 on page 146).  Regarding claim 2, Zanjani teaches pulmonary arterial hypertension (PAH) is a type of PH that with some of the greatest platelet contribution, and that PAH is also associated with fibroproliferative disorders in humans (see col. 1 on page 145 and col. 1 on page 149).  Regarding claim 15, Zanjani teaches PH increases right ventricular pressure and may lead to heart failure, disability and finally, death of the patient in most cases (see col. 1 on page 145). 
It would be obvious to combine the teachings of Eckle with Jeong and Zanjani to use Eckle’s treatment of pulmonary fibrosis using apyrase to treat pulmonary fibrosis and platelet aggregation in Zanjani’s PAH human patients, in view of Jeong’s apyrase design and production methods. A person of ordinary skill in the art would have had a reasonable expectation of success in using Eckle’s method of apyrase treatment to target platelet aggregation in Zanjani’s PAH human patients, in view of Jeong’s apyrase design and methods, because Zanjani teaches that platelet aggregation and fibrosis are problems in PAH patients and Eckle’s and Jeong’s apyrase treatments are taught be useful for both of these problems. Additionally, Jeong teaches both the sequence and a method of producing an apyrase that is specifically taught to be useful for treatments. The skilled artisan would have been motivated to use Eckle’s apyrase treatment to reduce pulmonary fibrosis and to use Jeong’s apyrase sequence and method of producing the apyrase polypeptide, to treat Zanjani’s PAH patients exhibiting both fibrosis and platelet aggregation because Zanjani specifically highlights the association between platelets, fibrosis, and PAH, and Eckle’s and Jeong’s treatment is taught be useful for both of these problems. 
Claim 27 recites a passive outcome of the method and does not add any additional active steps to the method. Therefore, because the active steps in the method are obvious over Eckle in view of Jeong and Zanjani, the outcome of the method is also obvious over the cited references. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 1-2, 15, 21, 23 and 25-27 remain rejected under 35 U.S.C. 103 as being unpatentable over Riteau et al (2010, Am J Respir Crit Care Med,182: 774–783) in view of Jeong et al (U.S. PGPUB 20050215505) and Zanjani (2012, Iran J Pediatr, 22(2): 145-157). 
Regarding claim 1, Riteau teaches a method of treating fibrosis comprising administering an effective amount of apyrase (see abstract and page 775). 
Riteau is silent as to the sequence of the apyrase agent (CD39) used (claim 1). Riteau does not teach administering the apyrase treatment to a subject with pulmonary arterial hypertension (claim 2), associated with ventricular heart failure (claim 15). Riteau does not teach the administration schedule (claim 21) or the production of the apyrase (claim 25). Riteau does not teach co-administration of other antiplatelets or anticoagulants with the apyrase agents (claim 26). 
Jeong teaches the use of CD39 apyrase agents to treat and prevent thrombotic disorders and platelet aggregation (see paragraph [0074]). Regarding claim 21, Jeong teaches the CD39 apyrase agents may be administered daily, for a week or more (see paragraph [0118]). Regarding claim 23, Jeong teaches the apyrase agents are soluble (see paragraph [0074]). Regarding claim 1, Jeong teaches the apyrase agents are homologous to claimed SEQ ID: 4 (see Table 3 and SEQ ID: 76). Regarding claim 25, Jeong teaches the apyrase agents were produced in CHO cells (see paragraph [0108]). Regarding claim 26, Jeong teaches co-administration of other antiplatelets or anticoagulants with the apyrase agents (see paragraph [0118]). Regarding claim 1, Jeong teaches the treatment may be for human subjects (see paragraphs [0017]-[0026], [0045] and [0086]).
Zanjani teaches that while platelets are associated with pulmonary hypertension (PH), that there is sufficient evidences that platelets play a causative role in some cases PH in humans (see col. 1 on page 146). Regarding claims 1 and 2, Zanjani teaches thrombotic pulmonary vascular lesions, vasoconstriction and remodeling are the basic mechanisms of pulmonary vascular pathology in PH, and that platelets are related to all of these mechanisms through different pathways in humans (see col. 1 on page 146).  Regarding claims 1 and 2, Zanjani teaches platelet functional abnormalities, endothelial disintegrity or dysfunction, and impaired fibrinolysis/ antithrombosis were found in idiopathic PH in humans (see col. 1 on page 146).  Regarding claim 2, Zanjani teaches pulmonary arterial hypertension (PAH) is a type of PH that with some of the greatest platelet contribution, and that PAH is also associated with fibroproliferative disorders in humans (see col. 1 on page 145 and col. 1 on page 149).  Regarding claim 15, Zanjani teaches PH increases right ventricular pressure and may lead to heart failure, disability and finally, death of the patient in most cases (see col. 1 on page 145). 
It would be obvious to combine the teachings of Riteau with Jeong and Zanjani to use Riteau’s treatment of pulmonary fibrosis using apyrase to treat pulmonary fibrosis and platelet aggregation in Zanjani’s human PAH patients, in view of Jeong’s apyrase design and production methods. A person of ordinary skill in the art would have had a reasonable expectation of success in using Riteau’s method of apyrase treatment to target platelet aggregation in Zanjani’s PAH patients, in view of Jeong’s apyrase design and methods, because Zanjani teaches that platelet aggregation and fibrosis are problems in PAH patients and Riteau’s and Jeong’s apyrase treatments are taught be useful for both of these problems. Additionally, Jeong teaches both the sequence and a method of producing an apyrase that is specifically taught to be useful for treatments. The skilled artisan would have been motivated to use Riteau’s apyrase treatment to reduce pulmonary fibrosis and to use Jeong’s apyrase sequence and method of producing the apyrase polypeptide, to treat Zanjani’s PAH patients exhibiting both fibrosis and platelet aggregation because Zanjani specifically highlights the association between platelets, fibrosis, and PAH, and Riteau’s and Jeong’s treatment is taught be useful for both of these problems. 
Claim 27 recites a passive outcome of the method and does not add any additional active steps to the method. Therefore, because the active steps in the method are obvious over Riteau in view of Jeong and Zanjani, the outcome of the method is also obvious over the cited references. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
Applicant alleges that based on the teachings of Eckle, one of ordinary skill in the art would have only been motivated to treat a patient with CD73. However, Eckle teaches CD39 and CD73 function together to generate AMP from ATP or ADP, and that in the lung, this pathway is important for reducing pulmonary inflammation and fibrosis (see col. 2 on page 300 and col. 1 on page 301). Therefore even if applicant’s position were correct, there would be motivation to treat with a combination of teaches CD39 and CD73. Since the claimed method uses open language, the method is open to such a combination treatment. Even so, the secondary reference Jeong provides further motivation to treat the patent with CD39 as Jeong teaches the use of apyrase agents to treat and prevent thrombotic disorders and platelet aggregation. Therefore this argument is not persuasive. 
Applicant highlights Jeong’s teaching of the catalytic core of CD39 and alleges that there is no motivation to use a further truncated CD39 beyond what is highlighted in Jeong. However, the claim is not limited to only using a truncated CD39 as the claim recites that the CD39 “comprises” the sequence in SEQ ID NO:4. Therefore the claim is open to include other residues beyond those in SEQ ID NO:4. Therefore this argument is not persuasive.
Applicant highlights that Riteau does not teach any treatments with CD39. However, as stated above, Riteau teaches a method of treating fibrosis comprising administering an effective amount of apyrase. The secondary reference Jeong is relied upon for providing motivation for using a specific CD39 apyrase. Therefore this argument is not persuasive.
Applicant alleges that neither Jeong nor Zanjani overcome the alleged deficiencies of Eckle. However, because applicant’s arguments alleging deficiencies in Eckle were not persuasive, this argument is not persuasive. 
Applicant alleges unexpected results pointing to Examples 2-3 and 7 of the specification. Applicants cannot show unexpected results before they have established what the skilled artisan would have expected; the cited prior-art references establish that treatments of CD39 apyrase were known and applicant has not provided any analysis as to how their results are unexpected in view of the closest prior art. Therefore this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653